Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
the language of the preamble “of field calibrating a subject sensor associated with a subject vehicle …” should be changed to the language 
--A method of field calibrating a field-adjustable subject sensor associated with a subject vehicle …--;
the language of the amended feature “adjusting the calibration settings of the subject sensor when …” should be changed to -- adjusting the calibration settings of the field-adjustable subject sensor when …--.

Claim 13 is objected to because of the following informalities:  
field-adjustable sensor disposed within a predetermined proximity to a chassis of the subject vehicle--;
•	the language of the amended feature “adjust the calibration settings of the subject sensor when …” should be changed to -- adjust the calibration settings of the field-adjustable subject sensor when …--.

(Emphasis is added to show the proposed changes) 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


	
Claims 1-6 are rejected under 35 U.S.C 103 as being unpatentable over Jesse Levinson (US 2018/0190046), hereinafter ‘Levinson’ in view of Mitsuhiro Tokimasa et al. (US 2016/0009280), hereinafter ‘Tokimasa’, in further view of Michael Taylor (US 2012/0173185), hereinafter ‘Taylor’.

Regarding claim 1, Levinson teaches a method of field calibrating a subject sensor (Figs. 36A-41, abstract, [0066], [0172], [0180]; Fig. 1; subject vehicle 109d), the method comprising:
Identifying, using a subject sensor (Fig.3A; [0066]), a first target vehicle (Fig. 1; discloses vehicle 109a as the first target vehicle; identifying objects of interest in a surrounding environment in which autonomous vehicle 430 is transiting …. track the locations of the dynamic … objects relative to autonomous vehicle 430 [0070]) within an environment defined by the operational range of the subject sensor (Figs. 2 &10, [51]; discloses using sensors (such as LIDAR, radar sensor, as discussed above) to monitor and detect the operational activities of a fleet of vehicles in an environment such as in a leading area in front of the vehicle [0067] or geographic region of interest [0088]; a range from 1 meter to 100 meter [0143]);
generating first-target sensor data using the subject sensor, the first-target sensor data indicating a measurement of the distance between the subject vehicle and the first target (vehicle) (sensor 310a detects objects (e.g., for determining range or distance, or other information). While sensor 310a may implement any type of sensor or 
generating subject-location data using a subject location sensor (Fig. 3A, GPS [0060]) associated with the subject vehicle, the subject-location data indicating a coordinate position of the subject vehicle (Fig.1, vehicle 109d; [0066]);
generating first-location data using a first location sensor associated with the target vehicle, the first-location data indicating a coordinate position of the first target vehicle (Fig.3A; GPS [0060]; Fig. 1 shows location of the first target vehicle 109a; both subject and target vehicles are equipped with GPS sensors indicating vehicle locations, emphasis added), 
generating first-target displacement data indicating a calculated displacement of the subject vehicle relative to the first target vehicle ([0056, 0138, 0157, 0158, 0159. 0164]; discloses the autonomous vehicle controller or system performs computations of the coordinate system (yaw, pitch and roll) to acquire displacement data).
Levinson also discloses using GPS location data to detect that user 3202 is in a geographic region, or vicinity, near autonomous vehicle 3230 [0121]). 
However, Levinson fails to teach generating signifier data indicating that calibration is warranted based on whether a value of the first-target sensor data differs 
Tokimasa discloses determining the difference between first-target displacement data and the first-target sensor data to adjust the calibration settings of the subject sensor (subtracting the offset associated with the first target stored by the offset storage from the detected distance to the first target [0009]; in step S15 it is determined whether or not an amount of displacement is equal to or greater than a predetermined value (e.g., 1 m). If in step S15 that the amount of displacement is equal to or greater than the predetermined value, then in step S13 the offset is updated to be decreased by the amount of displacement of the forward target [0058]).
Tokimasa also discloses generating first-target sensor data using the subject sensor, the first-target sensor data indicating a measurement of the distance between the subject vehicle and the first target (lateral position of the target relative to the subject vehicle [0005]; a target information acquirer configured to acquire target information about each of the at least one target from the reflected waves, the target information including a detected distance from the subject vehicle to the target of the preceding vehicle [0009]) and generating first-target displacement data indicating a calculated displacement of the subject vehicle relative to the first target vehicle (the forward target may be displaced to a position 81a forward of the target 81 or to a position 81b rearward of the target 81 in the traveling direction of the subject vehicle [0047]; Step S15, Fig.5).

Taylor teaches generating signifier data indicating that calibration is warranted based on whether a value of the first-target sensor data differs from a corresponding value of the first-target displacement data by more than a predetermined threshold and calibrating the first sensor when the signifier data indicates that calibration is warranted ([82-85]: discloses using sensor calibration computer to determine that calibration data set is satisfactory or unsatisfactory for use in calibrating range sensor of the host vehicle when compared to predetermined threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson in view of Tokimasa, and Taylor to improve the calibration process of sensors by comparing expected data and measured data to predetermined threshold to determine whether a sensor warrants calibration or not ([0082-0085]).
Levinson further discloses identifying, using the subject sensor, a second target vehicle within the environment (Fig. 1; discloses vehicle 109b as the second target vehicle) within the environment (Fig. 10, [0051]; discloses using sensors (such as LIDAR, radar sensor) to monitor and detect the operational activities of a fleet of vehicles in an environment).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Levinson in view of Tokimasa, and Taylor to similarly to a single sensor steps as discussed above, generate second-target sensor data using the subject sensor, the second-target sensor data indicating a measurement of the distance between the subject vehicle and the second target vehicle; generate second-location data using a second location sensor associated with the second target vehicle, the second-location data indicating a coordinate position of the second target 

Regarding claim 2, Levinson in view of Tokimasa, and Taylor teach the method of claim 1, except wherein the step of generating the first-sensor data further comprises acquiring multiple iterations of first-sensor data while the first target vehicle is performing a predetermined maneuver with respect to the subject vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson in view of Tokimasa, and Taylor to perform repeated processes of obtaining sensor data to determine multiple modalities when the target vehicle is in normative operation state relative to the subject vehicle for safety measures.

Regarding claim 4, Levinson in view of Tokimasa, and Taylor teach the method of claim 1, except wherein the step of generating the second-target data further comprises acquiring multiple iterations of second-target data while the second target vehicle is performing a predetermined maneuver with respect to the subject vehicle.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson in view of Taylor to perform repeated processes of obtaining sensor data to determine multiple modalities when the target vehicle is in normative operational state relative to the subject vehicle for safety measures.

Regarding claim 5, Levinson in view of Tokimasa, and Taylor teach the method of claim 1, further comprising transmitting the first-target sensor data and the first-target displacement data ([0048], of Levinson; discloses autonomous vehicle controller transmit request message to teleoperation services) to a coordinating server (Fig. 38, paragraphs [0168-0169], of Levinson; discloses the autonomous vehicle controller is configured with a server via network).

Regarding claim 6, Levinson in view of Tokimasa, and Taylor teach the method of claim 5, except wherein the step of generating the first-target data further comprises acquiring multiple iterations of the first-target data while the first target vehicle is performing a predetermined maneuver with respect to the subject vehicle, and wherein 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levinson in view of Tokimasa, and Taylor to perform repeated processes of obtaining sensor data to determine multiple modalities when the target vehicle is in normative operation state relative to the subject vehicle for safety measures.

Allowable Subject Matter
Claims 13 and 15-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding claim 13, the claim is allowed because prior arts of record, Levinson, Tokimasa, and Taylor, alone or in combination, do not teach the limitations “the second processor is operable to generate second-boundary data indicating positions of exterior surfaces of the second target vehicle based upon the second-location data, wherein the subject processor is operable to control the subject sensor to generate second- measurement data indicating the distance between the subject sensor and the second vehicle, wherein the subject processor is further operable to generate second-expected data based upon the subject-position data and the second-boundary data, and wherein the subject processor is further operable to calibrate the subject sensor when the first measurement data does not conform to the first-expected data within a specified tolerance or the second measurement data does not conform to the second-expected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
35 USC § 103
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
	The Applicant argues (p.15): Claim 1 has been amended to comprise limitations that are substantially similar to those found in claim 13. For this reason, it is believed that claim 1 comprises a combination of subject matter not found in the prior art for at least the same reasons applied above with respect to claim.
The Examiner respectfully disagrees. The amended language is different from the language of the allowable subject matter as indicated in the Final Office action dated 7/27/2021.
35 USC § 101
Applicant’s arguments, see Applicant Arguments/Remarks dated 12/23/2021, with respect to Claims 1 and 13 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chris Glugla et al. (US 2015/0224997) discloses field calibration of vehicle equipment (power train) using data generated on-board a given vehicle (“subject vehicle) while being matured with data generated on-board one or more other vehicles having matching powertrain characteristics (“target vehicle”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863